DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. AU2017902873, filed on 07/23/2017. All claims of the instant application filed on 01/22/2020 will receive the effective filing date of 07/23/2017. 

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-2, 6-15, 17) and the species, coliphage and water, in the reply filed on 09/06/2022 is acknowledged.  The traversal is on the grounds that the special technical feature is not limited to an absorptive fibrous matrix and that the American Public Health Association (APHA-SMWWE) (1995) does not teach using mixed cellulose ester (MCE) filters in culturing or detecting bacteriophages on page 278 or 2136. The examiner agrees with the applicant’s assessment of the reference. However, the common technical feature, using an absorptive fibrous matrix in culturing or detecting bacteriophages, is not a special technical feature, nor does it make a contribution over the prior art in view of Burnham et al. (2014) “Towards rapid on-site phage-mediated detection of generic Escherichia coli in water using luminescent and visual readout”, as relied upon for the 103 rejection below. 
 The requirement is still deemed proper and is therefore made FINAL.
Upon further consideration claims 18 and 33 belong to the same inventive concept as Group I and will be examined.
Claims 20, 22-23, and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, Group III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/06/2022.
Claims 1-2, 6-15, 17-19 and 33 will be examined. 

Claim Objections
Claims 1, 2, 6-15, and 17-19 are objected to because of the following informalities:
In claims 1 and 18, “the step of” on line 2 is a superfluous phrase that can be deleted.  
In claims 17, 19 and 33, the c of “Claim” on line 1 is capitalized mid-sentence, which is grammatically incorrect.  
Claims 7, 9, 10, 12, 15, 17 and 18 are objected to because of the following informalities: 
In claim 7, a comma is needed before “or” (line 2), and before “and/or” (line 3); 
In claim 9, a comma is needed before “or” (line 3), and before both recitations of “and/or” (line 4); 
In claim 10, a comma is needed before “and/or” (line 4);
In claim 12, a comma is needed before “or” (line 4);
In claim 15, a comma is needed before “and/or” (line 2);
In claim 17, a comma is needed before “which” (line 1);
In claim 18, a comma is needed before “or” (line 6), and before “and/or” (line 7, line 9, line 11 twice and line 15).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 11-14, 19 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 12 and 14 recite the limitation “detection reagent” in claim 9, lines 2 and 4; claim 12, line 2; and claim 14, line 2. There is insufficient antecedent basis for this limitation in the claim.  
	Claims 11 and 13, depend on claims 9 and 12 respectively and are rejected for the reason set forth above. 
Regarding claims 19 and 33, the phrase "such as" (line 5) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 19 and 33 recite the broad recitation water, and the claim also recites “inclusive of drinking water, groundwater, wastewater, wastewater effluent, recycled water, combined sewer overflows, recreational water, surface water, river water, sea water, lake water, irrigation water, swimming pool water, spa water, greywater and septic system water; wastewater treatment by-products such as sludge and compost” (lines 2-5), which are narrower statements of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-15, 17-19 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Burnham et al. (“Towards rapid on-site phage-mediated detection of generic Escherichia coli in water using luminescent and visual readout” Anal. Bioanal. Chem 2014;406:5685-5693). 

    PNG
    media_image1.png
    629
    1531
    media_image1.png
    Greyscale
Regarding claim 1, Burnham et al. teach a method for detecting E. coli, which includes using T4 bacteriophage and its host bacterium, E. coli [p. 5686, right column, paragraph 2, lines 9-11]; incubating (culturing) bacteria on the filter, adding (bacteriophage) T4 or Lac Z T4 over each filter, and incubating again [p. 5688, left column, paragraph 2, lines 1-5] for subsequent detection. All of which occurs on the filter, as show in Fig. 1. 

Burnham et al. do not teach a method for culture and detection of a bacteriophage in a test sample. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to apply the known method for culturing and detecting bacterium, as taught by Burnham et al., to culture and detect bacteriophages in a test sample by changing the water sample in the filtration step to a water sample that contains a bacteriophage and adding host bacterium instead of T4 bacteriophages which infect the target host bacteria in a test sample, one would expect the filter to capture infected bacterium. One of ordinary skill in the art would have been motivated to do so because Burnham et al. suggest that their approach is promising for a variety of methods using luminescence as an analytical signal [p.5692, paragraph 1, lines 4-6]. Based upon the suggestions of Burnham et al., one of ordinary skill in the art would have recognized that their method was applicable to culturing and detecting the bacteriophage in a test sample because the method employs phage mediated cell lysis. There would have been a reasonable expectation of success because bacteriophages require host bacterium for replication. 
Regarding claim 2, Burnham et al teach mixed cellulose ester (MCE) filters [p. 5687, left column 1-2].
Regarding claim 6, Burnham et al teach serial dilutions prepared from a washed E. coli B suspension, which are filtered through MCE filters and subsequently placed in portable culture devices [p.5688, left column, paragraph 1, lines 1-2; 4-8]. After 4 h of incubation, (bacteriophages) T4 or lac Z T4 and 63 μl of CPRG were added over each filter, again incubated (cultured) and images were taken (detected) [p.5688, left column, paragraph 2, lines 1-6]. Therefore, the samples contained bacterium prior to culturing bacteriophage with host bacterium and detection.  
Burnham et al. do not teach combining bacterium with a test sample prior to culturing and detecting a bacteriophage in the test sample.
It would have been obvious to a person of ordinary skill in the art, prior to the filing date, to modify the method taught by Burnham et al. by adding a host bacterium, such as E. Coli, to a test sample containing a bacteriophage to promote infection, prior to culture and detection. Burnham et al. suggest monitoring the release of β-galactosidase upon phage mediated cell lysis, however other bacteria in water express β-galactosidase during growth [p.5689, left column lines 15-16]. Therefore, one of ordinary skill in the art would have controlled for the confounding variable by promoting infection prior to the culture and detection of a bacteriophage. Accordingly, there would be reasonable expectation of success that the detection of β-galactosidase originated from phage mediated cell lysis rather than the confounding variable. 
Regarding claim 7, Burnham et al. teach bacteriophage propagation from plaque [p. 5687, right column, paragraph 1] using log-phase (bacterium) E. coli [p. 5687, right column, paragraph 1, lines 3-4] and the phage lysate [p. 5687, right column, paragraph 1, line 16]. Thus, encompassing early-mid log phase cultures of bacteria that exhibit cell lysis. 
Regarding claims 8 and 9, Burnham et al. teach adding CPRG (detection reagent) over each filter [p. 5688, left column, paragraph 2, lines 3-4], which contains bacterium captured from the test sample [Fig 1 or p. 5688, left column, paragraph 1, lines 6-7]. Therefore, Burnham et al., teach contacting a test sample, bacterium and a detection reagent with an absorptive fibrous matrix, the MCE filter. 
Burnham et al. do not teach bacteriophage in a test sample, wherein the detection reagent is added to the test sample comprising the bacterium.  
It would have been obvious to a person of ordinary skill in the art, prior to the filing date, to modify the method taught Burnham et al. by adding the CPRG reagent to the test sample prior to the filtration step in Fig. 1, rather than over each filter [p. 5688, left column, paragraph 2, lines 3-4]. It would have been obvious to use a water sample containing both bacteriophage. Further, it would have been within the technical grasp of an individual with ordinary skill in the art to have added the detection reagent directly into the test sample prior to filtration. One would have recognized that the reagent would have performed the same function and yielded nothing more than predictable results. 
Regarding claim 10, Burnham et al. teach water samples filtered through (MCE) filters to concentrate bacteria. The filters were then placed into the paper-based device containing nutrient medium and incubated at 37 °C for 4 h [p. 5685, left column, abstract lines 12-15]. Hence, equivalent to the instant limitation regarding appropriate conditions of time and temperature for bacteriophage replication. Further, Burnham et al. teach detection by monitoring the release of β-galactosidase upon phage mediated cell lysis [p. 5685, abstract, lines 3-5], which implies that low rates of inherent and/or non-specific bacterial cell lysis are maintained.
Burnham et al. do not teach time and temperature appropriate for bacteriophage replication and detection, wherein low rates of inherent and/or non-specific bacterial cell lysis are maintained. 
It would have been obvious to a person of ordinary skill, prior to the effective filing date, to apply the known technique for incubating bacteria, as taught by Burnham et al., to incubating bacteriophage for replication and detection. According to the instant specification, the suitable incubation conditions of time and temperature include 1.5-4.5 h at 37-40 °C for detection of somatic coliphages using E. coli CN13 (see instant specification [p.7, lines 5-7]). Since bacteriophage require a viable host bacterium for replication, there would have been a reasonable expectation of success that culturing bacteria under the appropriate conditions would facilitate bacteriophage replication. 
Regarding claim 11, Burnham et al. teach water samples filtered through (MCE) filters and placed into the paper-based (replication) culture device [Fig 1 or p. 5685, left column, abstract lines 12-15], for subsequent imaging or bioluminescent detection [fig 1].  Thus, Burnham et al. implicitly teach that the sample was applied to the entire surface of the absorptive fibrous matrix, MCE filter, and that replication and detection were enabled. 
Regarding claims 12 and 13, Burnham et al. teach infecting E. coli with reporter T4 bacteriophage that carries the lacZ gene and inducing expression, where expression of (enzyme/protein) β-galactosidase occurs on infection [5689, right column, line 4-5]; enzyme activity is then tested using a (reagent) chromogenic substrate [p.5689, right column, line 14-15] and results in an observable β-galactosidase color signal [p.5689, right column, line 18-19 and Fig 2]. 
Burnham et al. do not teach inducing expression of one or more genes by the bacterium.
It would have been obvious to a person of ordinary skill prior to the filing date to combine the elements taught by Burnham et al. to induce the expression of lacZ gene in host bacterium. According to Burnham et al., bacteria in water express β-galactosidase during growth [p.5689, left column lines 15-16] and using β-galactosidase as a reporter protein offers a wide variety of methods for detection of the enzyme activity including colorimetry, fluorescence, and chemi- and bioluminescence [p.5686, right column, paragraph 2, lines 13-16]. Therefore, it would have been obvious to a person of ordinary skill in the art to use the recombinant lacZ bacteria instead of lacZ T4 bacteriophage, carrying the β-galactosidase gene, to promote the production of the reporter protein for detection. There would have been a reasonable expectation of success because combining the recombinant lacZ host bacteria with a test sample containing a bacteriophage would have yielded the predictable results of the release of β-galactosidase upon phage mediated cell lysis. 
Regarding claim 14, Burnham et al. teach that the intensity of the signal depends on the bacteriophage preparation used [p. 5689, right column, paragraph 2, lines 7-9]; and, the highest color intensity was obtained when the reporter lacZ T4 phage was used [p. 5689, right column, line 29-31]. the T4 phage carries the lacZ gene and induces an expression upon infection.
Regarding claim 15, Burnham et al. teach T4 bacteriophage and its host bacterium, E. coli [p. 5686, right column, paragraph 2, line 10]. T4 bacteriophage is a coliphage.
Regarding claim 17, Burnham et al. teach a colorimetric method that follows 4 h of bacteriophage incubation with image-processing to convert the culture area color into average RGB color component values [p.5688, left column, paragraph 3, lines 2-6; 8-10]. Further teaching a bioluminescent method that follows 4 h bacteriophage incubation with recording bioluminescent signals and quantifying the signal emitted from the culture disk area with Winlight software (Berthold Technologies) and presented in counts per second per square centimeter [p.5688, left column paragraph 3, lines 1-4; right column, lines 9-12].  See also Fig. 2 and Fig. 3.
Regarding claim 18, Burnham et al. teach incubating bacteria on the filter, adding (bacteriophage) T4 or Lac Z T4 over each filter, and (culturing bacteriophage) incubating again [p. 5688, left column, paragraph 2, lines 1-5] for subsequent detection on the filter, as shown in Fig. 1. Regarding 18(i), prior to culturing and detecting the bacteriophage, the (bacteriophage) T4 or Lac Z T4 is added over each filter, containing the bacterium [Fig 1 or p. 5688, left column, paragraph 1, lines 6-7], and (cultured) incubated [p. 5688, left column, paragraph 2, lines 1-5]. Regarding 18(ii and iii), the (detection reagent) CPRG is added over each filter [p. 5688, left column, paragraph 2, lines 3-4], containing bacterium from the test sample [Fig 1 or p. 5688, left column, paragraph 1, lines 6-7]. Regarding 18iv, the filters were then placed into the paper-based device containing nutrient medium and incubated at (appropriate conditions) 37 °C for 4 h [p. 5685, left column, abstract lines 12-15] and detection by (maintained) monitoring cell lysis [p. 5685, abstract, lines 3-5]. Regarding 18v, (signal) color intensity was obtained when the (bacteriophage) reporter lacZ T4 phage was used [p. 5689, right column, line 29-31]. 
Burnham et al do not teach the culture and detection of a bacteriophage in a test sample; combining bacterium with a test sample prior to culturing and detecting a bacteriophage in the test sample; detection reagent is added to the test sample comprising the bacterial host cells; time and temperature appropriate for bacteriophage replication and detection, wherein low rates of inherent and/or non-specific bacterial cell lysis are maintained.
It would have been obvious to a person of ordinary skill in the art, prior to the filing date, to have modified the method taught by Burnham et al. by combining the host bacterium and the detection reagent into a test sample comprising a bacteriophage prior to the filtration step of Figure 1. As a result, there would have been a reasonable expectation of success that the filter, or absorptive fibrous matrix, would capture the infected bacterium. Therefore, culturing the infected lacZ bacterium under the appropriate conditions would have facilitated the replication of the bacteriophage in a test sample, in accordance with the conditions taught in the instant specification (see instant specification [p.7, lines 5-7]).  Subsequently, there would be an induced expression of the β-galactosidase gene and subsequent production the reporter protein within the bacteria. Once the β-galactosidase reporter protein is released upon phage mediated bacterial cell lysis, one of ordinary skill in the art could have leveraged the known colorimetry techniques [p.5686, right column, paragraph 2, lines 13-16] to detect the associated recombinant bacteriophage. One would have been motivated to combine the elements taught by Burnham et al to arrive at the claimed invention because Burnham et al. suggest that their approach is promising for a variety of methods using luminescence [p.5692, paragraph 1, lines 4-6]; and, that using β-galactosidase as a reporter protein offers a wide variety of methods for detection of the enzyme activity [p.5686, right column, paragraph 2, lines 13-16]. 
Regarding claims 19 and 33, Burnham et al. teach water samples [Fig 1] and testing of irrigation and recreational (beach) water or water in natural reservoirs such as springs, lakes, and rivers. [p.5686, right column, paragraph 2, line 7].

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 6-11, 15, 17-19 and 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract ideas- observation) without significantly more. The claims recite a method for culture and detection of a bacteriophage in a test sample and include active method steps, thus the claims are directed to a process (Step 1: Yes).  
Claims 1 and 18 recite “detecting the bacteriophage on or within the absorptive fibrous matrix” and claim 17 recites “quantitatively detects the bacteriophage”. Therefore, these limitations recite mental processes, as detection can be performed through observation (Step 2A, Prong 1: Yes). 
This judicial exception is not integrated into a practical application. The additional elements in claims 1 include the step of culturing the bacteriophage using a bacterium that is a host for the bacteriophage on or within an absorptive fibrous matrix. Claim 6, 7, 15, 18 (i), 19 and 33 impose the limitations that prior to culturing a coliphage, a water sample is combined with a host bacterium, that is in early-mid log phase, or reactivated immobilized or exhibiting low rates of inherent and/or non-specific cell lysis. These additional limitations amount to data-gathering step necessary for the application of the judicial exception, as it is necessary to proliferate a coliphage or bacteriophage using a suitable bacterium host. Subsequently, the process generates plaques from cell lysis, which is an observable, quantifiable phenomenon (relevant to claims 1, 10, 17 and 18). The additional limitation imposed by claim 2, recites that the absorptive fibrous matrix that is a cellulose fiber absorbent pad (CFAP) or comprises a cellulosic material. Claims 9, 10, 11 and 18 (ii-iv) recite that the sample, bacterium, a bacterial culture medium, and/or the detection reagent are contacted with the entirety of the matrix, incubated for bacteriophage replication, detection and lysis.  Claim 18 (v) further recites that the presence of bacteriophage results in the detection reagent eliciting a signal. Yet both the detection reagent and the signal elicited are both recited with a high-level of generality, such that the reagent could be any additional substance and the signal could be plaque formation. The additional limitations of claims 1-2, 6-11, 15, 17-18, 19 and 33 are recited with a high-level of generality and do not integrate the abstract idea, quantifiable detection, into practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to a judicial exception (Step 2, Prong 2: Yes).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite active method steps for combining the test sample with a bacterium that is a host for the bacteriophage, prior to culturing and detecting the bacteriophage, wherein the bacterium used are early-mid log phase cultures, reactivated immobilized cells or otherwise exhibit low rates of inherent and/or non-specific cell lysis (relevant to claims 1, 6, 7, 18i). This does not contribute to the inventive concept because bacteriophage require a host to be present for proliferation, and subsequent detection. The claims also recite adding a detection reagent to a water sample containing bacterial hosts for coliphage; contacting the sample with the entirety of an absorptive fibrous matrix comprising cellulose, incubating and detecting via colorimetric or fluorescent signals (relevant to claims 2, 8,9, 10, 11, 15, 18 ii-v, 19 and 33). Wherein, the signal elicited is in response to present bacteriophage and an induced expression of one or more genes, their encoded protein or a metabolic or cellular product thereof (relevant to claims 12 and 14). However, the absorptive fibrous matrix and the method for culturing and detecting bacteriophage using host bacterium, or specifically a coliphage using E. coli, were well known, routine and conventional activities in the art prior to the effective filing of the instant claims. See Millipore®, Advantec® or GE® for commercially available absorptive fibrous matrixes (as cited in instant specification [p. 11, lines 21,23,24]). For relevant well-known methods, see Burnham et al, as relied upon for the 
Therefore claims 1-2, 6-11, 15, 17-19, and 33 are not patent eligible. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Halverson et al. (2018) US 9,909,969 
Tambi et al (2018) IN 201811009257 A
Isbister (1999) US 5935799
Kuan, C. M., York, R. L., & Cheng, C. M. (2015). Lignocellulose-based analytical devices: bamboo as an analytical platform for chemical detection. Scientific reports, 5(1), 1-11.
Vinay (2014) Phage-Based Fluorescent Biosensor Prototypes to Specifically Detect Enteric Bacteria Such as E. coli and Salmonella enterica Typhimurium
Wicks et al. (2000) US 6,090,541
Zomer et al. (1997) US 5605812 A

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY C BREEN whose telephone number is (571)272-0980. The examiner can normally be reached M-R 8:30-4:30, Every Other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/KIMBERLY C. BREEN/Examiner, Art Unit 1657